Case 1:18-cv-20715-DPG Document 105 Entered on FLSD Docket 12/28/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:18-cv-20715-GAYLES/OTAZO-REYES


  JESUS A. GARCIA,

         Plaintiff,

  v.

  AMERICAN FEDERATION OF STATE,
  COUNTY AND MUNICIPAL EMPLOYEES,
  Local 199 (AFSCME) Miami-Dade County,
  MIAMI-DADE COUNTY, ERIC A.
  RODRIGUEZ, MICHAEL P. MURAWSKI,
  STEVEN G. ENGELMEYER,
  MIGUEL POSTELL, and CARLA LLOYD,
  in their official capacities,

        Defendants.
  ________________________________________/


                                        OMNIBUS ORDER

         THIS CAUSE comes before the Court on Defendants Miami-Dade County, Eric A.

  Rodriguez, Michael P. Murawski, Steven G. Engelmeyer, Miguel Postell, and Carla Lloyd’s

  Motion to Dismiss Second Amended Complaint, [ECF No. 88], and Defendant American

  Federation of State, County and Municipal Employees, Local 199’s Motion to Dismiss with

  Prejudice Plaintiff’s Second Amended Complaint, [ECF No. 89]. The Court has reviewed the

  Motions and the record and is otherwise fully advised. For the reasons that follow, the Motions are

  granted.

         The Court reincorporates the factual background and procedural history detailed in its

  January 22, 2020 Order. See [ECF No. 86 at 1–3]. In its January 22, 2020 Order, the Court provided

  Plaintiff one final opportunity to bring forth a properly pled Second Amended Complaint that:
Case 1:18-cv-20715-DPG Document 105 Entered on FLSD Docket 12/28/2020 Page 2 of 4




  (1) complied with Federal Rule of Civil Procedure 8(a)(2); (2) complied with Federal Rule of Civil

  Procedure 10(b); (3) was not an impermissible shotgun pleading; and (4) demonstrated his claims

  were not precluded by his prior litigation before Judge Ursula Ungaro in Garcia v. Miami Dade

  County, Case No. 15-CIV-20763 (“Garcia I”). Id. at 3–5. The Court specifically cautioned

  Plaintiff that “this is his final opportunity to present a cognizable claim” and that “filing of another

  deficient pleading shall result in a dismissal with prejudice.” Id. at 5.

          Plaintiff’s Second Amended Complaint fails to cure those defects articulated by the Court,

  id., and fails to demonstrate that Plaintiff’s claims are not precluded by res judicata. First, the

  Second Amended Complaint spans 38 pages and over 258 paragraphs but fails to provide “a short

  and plain statement of the claim showing that the pleader is entitled to relief” such that all

  Defendants are noticed of Plaintiff’s claims. Fed. R. Civ. P. 8(a)(2). Second, while the Second

  Amended Complaint includes numbered paragraphs, Plaintiff fails to limit each paragraph “as far

  as practicable to a single set of circumstances” and tie those factual allegations to the causes of

  action and remedies sought. Fed. R. Civ. P. 10(b). Third, Plaintiff’s Second Amended Complaint

  is an impermissible shotgun pleading because, while Plaintiff reincorporates the factual allegations

  in paragraphs 1–167 into each count, he fails to identify which facts are relevant to which count.

  See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321–22 (11th Cir. 2015) (“The

  next most common type [of shotgun pleading] . . . is guilty of the venial sin of being replete with

  conclusory, vague, and immaterial facts not obviously connected to any particular cause of

  action.”). It is not for the Court to sift through 167 paragraphs of factual allegations to discern

  which allegations are relevant to Plaintiff’s multiple claims. Okposio v. Barry Univ., Inc., No. 20-

  CIV-23814, 2020 WL 7641057, at *2 (S.D. Fla. Dec. 23, 2020) (“The Court cannot sift through

  114 pages of the Complaint to determine which allegations are relevant to each count.”).



                                                     2
Case 1:18-cv-20715-DPG Document 105 Entered on FLSD Docket 12/28/2020 Page 3 of 4




         Finally, Plaintiff provides no explanation or proof as to why the Second Amended

  Complaint is not barred by res judicata. In comparing the Second Amended Complaint with the

  claims in Garcia I, the factual allegations and causes of action are practically the same. The only

  new factual allegations and claim brought forth in the Second Amended Complaint relate to

  Plaintiff’s allegations of workplace harassment following his re-employment. The Second

  Amended Complaint suggests that the alleged harassment began in October 2014, well before

  Plaintiff brought his previous action in Garcia I. Thus, Plaintiff could have raised his workplace

  harassment claims before Judge Ungaro. Therefore, Plaintiff fails to cure the defects required of

  him in the Court’s January 22, 2020 Order, [ECF No. 86], and the Second Amended Complaint

  must be dismissed with prejudice.

                                          CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Defendants Miami-Dade County, Eric A. Rodriguez, Michael P. Murawski, Steven

                 G. Engelmeyer, Miguel Postell, and Carla Lloyd’s Motion to Dismiss Second

                 Amended Complaint, [ECF No. 88], is GRANTED;

         2.      Defendant American Federation of State, County and Municipal Employees, Local

                 199’s Motion to Dismiss with Prejudice Plaintiff’s Second Amended Complaint,

                 [ECF No. 89], is GRANTED;

         3.      Plaintiff’s Second Amended Complaint, [ECF No. 87], is DISMISSED with

                 prejudice;

         4.      All other pending motions are DENIED as moot; and




                                                  3
Case 1:18-cv-20715-DPG Document 105 Entered on FLSD Docket 12/28/2020 Page 4 of 4




          5.    This case is CLOSED.

          DONE AND ORDERED in Chambers in Miami, Florida, this 28th day of December,

  2020.



                                        ________________________________
                                        DARRIN P. GAYLES
                                        UNITED STATES DISTRICT JUDGE




                                           4
